      Case 2:19-cv-02246-JCZ-JVM Document 26 Filed 08/29/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

ALOYSIUS J. CAPPER, III,                     )
                                             )
              Plaintiff,                     )
                                             )
              v.                             )
                                             )
CAPITAL ONE FINANCIAL                        )
CORPORATION, CAPITAL ONE                     )   Case No. 2:19-cv-02246-JCZ-JVM
FINANCIAL CORPORATION                        )
ASSOCIATE SAVINGS PLAN,                      )
FIDELITY MANAGEMENT                          )
COMPANY AND TRUST, and XYZ                   )
INSURANCE COMPANY,                           )
                                             )
              Defendants.                    )

                                ORDER OF DISMISSAL

       This matter is before the Court on the parties’ Joint Stipulation of Dismissal. The

Court, having reviewed said Stipulation and being duly advised, now APPROVES same.

       IT IS THEREFORE ORDERED that this matter is hereby dismissed with prejudice,

with each party to bear its own attorneys’ fees and costs.



                            8/29/19
                            2/15/05
                                          _____________________________________
                                          Judge, United States District Court

                                                                                 39797575.1
